Citation Nr: 1527999	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-30 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for headaches, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected PTSD.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to an initial rating in excess of 50 percent for PTSD.

7.  Entitlement to a compensable rating for postoperative residuals of a hydrocelectomy.

8.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
In January 2015, the Veteran testified before the undersigned during a video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.


The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the September 2013 statement of the case (SOC).   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issue of entitlement to an effective date earlier than October 18, 2011 for the grant of service connection for PTSD was raised at the January 2015 hearing, but has not been adjudicated by the AOJ.  See Hearing Transcript, pp. 4-5.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The issues of entitlement to service connection for headaches, entitlement to service connection for a respiratory disorder including COPD, entitlement to an initial rating in excess of 50 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A back disorder is not attributable to service and arthritis of the back was not manifest within one year of separation from service.




2.  The Veteran does not currently have residuals of a head injury.

3.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to service connection for diabetes mellitus.

4.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to a compensable rating for postoperative residuals of a hydrocelectomy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for diabetes mellitus are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to a compensable rating for postoperative residuals of a hydrocelectomy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Letters dated in June 2011, November 2011, and March 2012 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The Veteran has not identified any relevant PMRs.  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide a medical examination or obtain a medical opinion to decide this claim. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  The standards of McLendon are not met as to the claims for a back disorder and residuals of a head injury.  As discussed further below, a current diagnosis of head injury residuals has not been shown and as such, the first McLendon element is not satisfied. Additionally, the in-service incurrence of a back disorder or head injury has not been shown and the evidence does not suggest that these disorders are otherwise related to service.  Thus, the second and third McLendon elements are not satisfied and, therefore, a VA examination is not required to decide these claims.  See McLendon, 20 Vet. App. at 83.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

While the Veteran served in Vietnam, the provisions of 38 U.S.C.A. § 1154(b) do not apply as it has not been claimed, and the record does not otherwise indicate, that the back disability or head injury were incurred while engaging in combat.

Back Disorder

The Veteran has a current diagnosis of degenerative disc disease of the thoracic spine, documented on x-ray in April 2012.  Virtual VA Entry September 4, 2013, p. 10/84. 

On the Veteran's February 1967 entrance examination, no abnormalities of the spine or musculoskeletal system were noted, and the Veteran voiced no complaints in this regard on the accompanying Report of Medical History.  VBMS Entry September 3, 2014, p. 7/52 & 50/52.  The STRs are devoid of complaints, diagnoses, or treatment of the Veteran's back.  On his January 1970 separation examination, no abnormalities of the spine or musculoskeletal system were found, and the Veteran raised no related complaints.  VBMS Entry September 3, 2014, p. 9/52 & 42/52.

At the February 2014 hearing, the Veteran testified that on a "down day" in 1969, he crashed his Vespa motorcycle and injured his back.  Hearing Transcript, p. 21-24.  He testified that he was treated by a medic, but that his injuries were not severe enough to require treatment at the hospital.  

The Veteran is competent to report an in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  However, his service records are negative for any documentation of this incident.  There are no complaints or clinical findings related to a motorcycle accident or any residual of such an accident, including back problems.  The Veteran made no mention of the accident during treatment for other conditions during service, and no treating provider in service noted any residuals of a motorcycle accident.  As noted above, on his January 1970 separation examination, no abnormalities of the spine or musculoskeletal system were found, and the Veteran made no related complaints and did not mention the accident.    

The post-service medical record contains VAMRs dated from 1979 through 2013 documenting treatment for various complaints and conditions.  The records do not document any complaints related to the Veteran's back until 2011, when he filed his claim.  The 2011 records also contain the first mention of a motorcycle accident.

The Board finds that the Veteran's reported history of continued back problems since active service is inconsistent with the other evidence.  While he stated that his disorder began in service, the separation examination and STRs are devoid of any relevant findings or complaints.  The post-service evidence does not reflect treatment related to a back disorder for 40 years following active service.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Additionally, the Veteran's silence on the matter of a motorcycle accident with residual medical problems, when otherwise reporting his medical history to treatment providers constitutes probative evidence against the claim.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In addition to the lack of evidence showing that a back disorder manifested during active duty service, the evidence does not link this disorder to the Veteran's military service.  As there were no complaints, treatment, or diagnosis of a back disorder in service, and the Board does not find the Veteran's reports of an in-service back injury to be credible, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board has considered the Veteran's own assertions that his back disorder is related to military service.  Although the Veteran is competent to report his symptoms, the matter of whether degenerative disc disease of the thoracic spine relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that the disorder relates to service does not constitute competent evidence.

In addition, there is no documentation of arthritis of the back from within one year of the Veteran's October 1974 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection for this disorder as a chronic diseases is not warranted.  

As for a continuity of symptomatology between the present condition and an in-service injury, any contentions in this regard are not credible as described above.  Additionally, a back disorder was not noted during service, and characteristic manifestations of the disease process was  not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Residuals of a Head Injury

The Veteran contends he has residuals of a head injury due to the 1969 in-service motorcycle accident, discussed above.  His February 1967 entrance examination revealed no abnormalities of the head, face, neck, or scalp and the Veteran voiced no related complaints on the accompanying Report of Medical History.  VBMS Entry September 3, 2014, p. 7/52 & 50/52.  The STRs are silent for any complaints, diagnoses, or treatment related to the Veteran's head or of any head injury.  On his January 1970 separation examination, no abnormalities of the head, face, neck, or scalp were found.  The Veteran raised no related complaints related to a head injury. VBMS Entry September 3, 2014, p. 9/52 & 42/52.

Additionally, the post-service medical evidence does not serve to establish the presence of any residuals of a head injury.  The only diagnosis raised by the record that could possibly be related is that of headaches, which is a separate claim addressed in the remand below.    

In a September 2009 VA treatment record, the Veteran denied a history of head trauma.  Virtual VA Entry March 5, 2012, p. 142/183.  In May 2011, magnetic resonance imaging (MRI) testing of the head was conducted in connection with the Veteran's complaints of chronic headaches.  Virtual VA Entry September 4, 2013, p. 73/84.  The MRI showed an unremarkable appearance of the brain.  There was no acute infarct.  The study showed chronic paranasal sinus disease and a small amount of effusion of the right mastoid.  A residual of a head injury was not diagnosed.  Head injury residuals were not noted by VA psychiatric and general medical examiners on VA examinations in March 2012.  VBMS Entries March 15, 2012 & March 28, 2012.  The remainder of the post-service medical record, including VAMRs dated from 1979 to 2013, does not otherwise establish the presence of head injury residuals.  

Based on this evidence, the Board finds that the preponderance of the evidence is against current residuals of a head injury.  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).   Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  


A VA examination is not appropriate in this instance.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran does not have the disorder for which he seeks service connection, and evidence suggestive of a contrary finding has not been presented, a medical examination is not warranted.  Moreover, as there were no complaints, treatment, or diagnosis of a head injury in service, and the Board does not find the Veteran's reports of an in-service motorcycle accident to be credible as discussed above, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), residuals of head trauma falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms, any actual diagnosis of a disorder in this regard requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, to the extent that the Veteran himself believes that he has current head injury residuals that are due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field. The Veteran's opinion as to the etiology of his claimed condition is not competent medical evidence, as such a question requires medical expertise to determine.  Id. 

As head injury residuals have not been diagnosed, presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) is not applicable and any allegation of continuity of symptomatology need not be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).


In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Diabetes Mellitus & Postoperative Residuals of a Hydrocelectomy

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the January 2015 hearing, the Veteran withdrew from appeal the claims of entitlement to service connection for diabetes mellitus, and entitlement to a compensable rating for postoperative residuals of a hydrocelectomy.  Hearing Transcript, p. 2.  Thus, there remain no allegations  of errors of fact or law for appellate consideration of these matters.  Accordingly, the Board does not have jurisdiction to review the claims and they must be dismissed.


ORDER

Service connection for a back disorder is denied.

Service connection for residuals of a head injury is denied.

The appeal as to the claim of entitlement to service connection for diabetes mellitus is dismissed.

The appeal as to the claim of entitlement to a compensable rating for postoperative residuals of a hydrocelectomy is dismissed.


REMAND

Additional development of the claims remaining on appeal is required and the matters are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his headaches, respiratory disorder, and PTSD, if not already on file. The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

2.  Send the Veteran VCAA notice with regard to his service connection claims for headaches and a respiratory disorder, to include as secondary to his service-connected PTSD. See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. § 3.159(b) (2014).

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his headaches. The claims folder/e-folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions: (i.) whether the disorder began during active service or is related to any incident of service, including the Veteran's exposure to herbicides while serving in Vietnam (ii.) whether the disorder was caused or aggravated (chronically worsened) by his service-connected PTSD, and (iii.) whether an organic disease of the nervous system, manifested by headaches, manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* February 1967 Report of Medical Examination conducted on entry into service showing no abnormalities of the head or neurological system, and accompanying Report of Medical History showing no related complaints. VBMS Entry September 3, 2014, p. 7/52 & 50/52.

* November 1972 Report of Medical Examination conducted at separation from service showing no abnormalities of the head or neurological system, and accompanying Report of Medical History showing no related complaints.  VBMS Entry September 3, 2014, p. 9/52 & 42/52.

* Diagnosis of chronic headaches.  Virtual VA Entry September 4, 2013, p. 24/84.

* April 2011 treatment record of VA neurologist stating, "chronic daily headache likely with multiple contributing factors including, occipital neuralgia, chronic relative hypoxia, possible hypoventilation at night, chronic analgesic/caffeine use in attempt to self medicate, possible djd neck could be contributing as well. He is definitely a complex chronic presentation that will require multidisciplinary approach to workup and treatment."  Virtual VA Entry May 4, 2012, p. 76/210.

* April 2011 notation by VA psychiatrist, "It is explained to the patient that his headaches may simply be his only manifestation of PTSD, and not migraines or cluster headaches."  Virtual VA Entry May 4, 2012, p. 125/210.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his respiratory disorder, including COPD. The claims folder/e-folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions: (i.) whether the disorder began during active service or is related to any incident of service, including the Veteran's exposure to herbicides while serving in Vietnam, and (ii.) whether the disorder is due to nicotine dependence that was caused or aggravated (chronically worsened) by his service-connected PTSD.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* February 1967 Report of Medical Examination conducted on entry into service showing no abnormalities of the lungs or chest, and accompanying Report of Medical History showing no related complaints. VBMS Entry September 3, 2014, p. 7/52 & 50/52.

* July 1969 STR documenting treatment for a cough hard enough to cause vomiting.  The Veteran's chest was clear and the cough was non-productive.  He was prescribed medication.  VBMS Entry September 3, 2014, p. 29/52.

* November 1972 Report of Medical Examination conducted at separation from service showing no abnormalities of lungs or chest, and accompanying Report of Medical History showing no related complaints.  VBMS Entry September 3, 2014, p. 9/52 & 42/52.

* Diagnosis of COPD.  Virtual VA Entry September 4, 2013, p. 62/84.

* January 2015 hearing testimony of the Veteran that his PTSD symptoms cause him to smoke cigarettes, which has caused or aggravated his COPD.  Hearing Transcript, p. 18-20.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA psychiatric examination to address the severity and complications of the service-connected PTSD.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD.  The examination report must include a full psychiatric diagnostic assessment, including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

The examiner is requested to provide findings in accordance with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), rather than the currently-published DSM-V, as the implementation of the DSM-V through updated VA regulations applies only to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  (The Secretary does not intend for the provisions of this final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.)

The examiner must also provide an opinion as to whether the Veteran's service-connected PTSD, separately or in combination with other service-connected disabilities, renders him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* January 2015 hearing testimony of the Veteran and his wife that his symptoms have worsened since his last VA examination and include, but are not limited to, problems at work, estrangements with family members, frequent thoughts of suicide and homicide, possible memory loss of details pertaining to family members, and difficulty/inability in maintaining appearance and hygiene.  Hearing Transcript, p. 10-15.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 
THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims remaining on appeal.  

The claims for service connection must include consideration of whether the disorders are secondary to the Veteran's service-connected PTSD.  

If the benefits sought are not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


